NO. 12-09-00360-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
AARON RAY WILLIAMS,
APPELLANT                                         '   APPEAL FROM THE 7TH

V.                                                '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                               '   SMITH COUNTY, TEXAS
APPELLEE
                               MEMORANDUM OPINION
                                   PER CURIAM
       Aaron Ray Williams appeals his conviction for felony theft, for which he was
sentenced to imprisonment for ten years. Appellant’s counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.


                                       BACKGROUND
       Appellant was charged by indictment with felony theft and pleaded “guilty.” The
indictment further alleged that Appellant had previously been convicted of two state jail
felonies. Appellant pleaded “true” to these two enhancement allegations.
       Subsequently, the trial court conducted a bench trial on punishment. At the
conclusion of the trial on punishment, the trial court found Appellant “guilty” as charged,
found the enhancements to be “true,” and sentenced Appellant to imprisonment for ten
years. This appeal followed.

                    ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel filed a brief in compliance with Anders v. California and
Gainous v. State. Appellant=s counsel states that he has diligently reviewed the appellate
record and is of the opinion that the record reflects no reversible error and that there is no
error upon which an appeal can be predicated.           He further relates that he is well
acquainted with the facts in this case. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), Appellant=s brief presents a
chronological summation of the procedural history of the case and further states that
Appellant=s counsel is unable to raise any arguable issues for appeal. 1 We have likewise
reviewed the record for reversible error and have found none.

                                               CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant=s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for
consideration with the merits.              Having done so and finding no reversible error,
Appellant=s counsel=s motion for leave to withdraw is hereby granted and the appeal is
dismissed.2
Opinion delivered September 1, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




         1
          Counsel for Appellant had certified that he provided Appellant with a copy of this brief.
Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
we have received no pro se brief.
         2
           Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion and
judgment to Appellant and advise him of his right to file a petition for discretionary review. See TEX. R.
APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review on his behalf or he must file a petition for discretionary review pro se. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
In re Schulman, 252 S.W.3d at 408 n.22.

                                                      2